Citation Nr: 0611696	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  99-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from December 1948 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.


FINDING OF FACT

The veteran's current arteriosclerotic heart disease was not 
manifest in service or within one year of service separation 
and is unrelated to service.  


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred or aggravated 
in service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.  Additionally, arteriosclerotic heart 
disease may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).


The salient facts in this case are thus:  In December 1969, 
the veteran reported that he had had chest pain in 1967 and 
1968 while having emotional problems.  The veteran's heart 
sounds were distant on service separation examination in 
December 1969 but his vascular system was normal, his blood 
pressure was 140/84, an electrocardiogram was normal, a chest 
X-ray was negative, and heart disease was not diagnosed.  The 
veteran was specifically examined for heart disease in April 
1971, when his blood pressure was 110/76, an 
electrocardiogram was normal, and the diagnosis was heart 
disease not found.  Medical evidence first clinically 
established the presence of cardiovascular disease in 1983, 
and arteriosclerotic heart disease is now the current 
diagnosis.  A November 2004 VA examiner opined that there was 
no evidence of arteriosclerotic heart disease prior to 1983 
or that it was manifest within one year following the 
veteran's service discharge.  There is no competent opinion 
of record to the contrary.

In light of the above, the claim is denied.  The evidence 
shows that arteriosclerotic heart disease was not manifest in 
service or to a degree of 10 percent within one year of 
service discharge.  No competent evidence relates it to 
service.  Showing one of these is required in order to 
warrant service connection.  An August 1983 private medical 
record reports a history of a myocardial infarction 12 years 
earlier, but this is not shown by competent evidence and the 
April 1971 VA examination report tends to contradict this.  
The August 1983 record also indicates that after that 
possible myocardial infarction 12 years earlier, the veteran 
had no subsequent problems until January of 1983, when he 
started having substernal chest pain, that he then had a 
severe episode of pain 2 weeks before the August 1983 
admission, and then had a positive treadmill stress test.  
Ultimately, the November 2004 medical opinion and the absence 
of evidence of heart disease in service or within one year of 
service are what are most probative.  The mere presence of 
symptoms in service does not permit service connection for 
arteriosclerotic heart disease first shown as a clearcut 
entity years later, 38 C.F.R. § 3.303(b), and the VA examiner 
in November 2004 reviewed the claims folder and took into 
account what symptoms and test results were reported to have 
occurred and when, in rendering his opinion.  In effect, his 
opinion negates chronicity since service and also indicates 
that arteriosclerotic heart disease was not manifest within a 
year of service separation.  The April 1971 examination 
report and the service medical records, which are the only 
evidence from the time, are in accord.

It appears that the veteran believes that his current 
arteriosclerotic heart disease was manifest in service or is 
related to service.  He has also indicated that he was 
treated in service and until 1983 for heart disease.  
However, as a layperson, his opinions to this effect are of 
no probative value.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  "[T]he connection 
between the layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d. 1464 (Fed.Cir. 1997).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify in April 2002 and October 
2004 letters.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
August 2005 supplemental statement of the case.  The Board 
acknowledges that these letters were sent to the veteran 
after the January 1999 decision that was the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed -- by the time the current section 5103(a) notice 
requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Also, 
any deficiency in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claim is harmless, as service connection 
has been denied.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, VA examination reports, and private 
medical records.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


